WOODLEY, Judge.
The offense is the unlawful possession of a barbiturate; the punishment, 8 months in jail and a fine of $250.
No statement of facts accompanies the record.
The one bill of exception relates to the instruction given orally to the jury, follow*129ing the receipt of a communication from them inquiring whether they should vote by secret ballot or orally.
The court’s reply was made in open court in the presence of appellant and his counsel.
Appellant complains that the trial court not only instructed the jury that they might vote by secret ballot or by oral ballot, but further told the jury “that any verdict rendered by them should be by unanimous consent of all the members of the jury.”
The qualification to the bill shows that no objection was made at the time.
The instruction was a correct one, admonitory in nature, and was closely connected with the question propounded by the jury.
Under the facts we see no injury to appellant, if in fact there was error.
The judgment is affirmed.